


117 S1261 IS: Illegal Alien NICS Alert Act
U.S. Senate
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 1261
IN THE SENATE OF THE UNITED STATES

April 21, 2021
Mr. Cotton (for himself, Mrs. Blackburn, Ms. Ernst, Mr. Hawley, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on the Judiciary

A BILL
To require the national instant criminal background check system to notify U.S. Immigration and Customs Enforcement and the relevant State and local law enforcement agencies whenever information contained in the system indicates that an alien who is illegally or unlawfully in the United States attempted to receive a firearm.


1.Short titleThis Act may be cited as the Illegal Alien NICS Alert Act. 2.Required notification by NICS to ICE and State and local law enforcement agencies of attempted receipt of firearm by alien who is illegally or unlawfully in the United StatesSection 103(e) of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901(e)) is amended by adding at the end the following:

(3)Notification to ICE and State and local law enforcement agencies of attempted receipt of firearm by person illegally or unlawfully in the United StatesWhenever information contained in the system established under this section indicates that a prospective firearm transferee is illegally or unlawfully in the United States, the system shall automatically notify U.S. Immigration and Customs Enforcement and relevant State and local law enforcement agencies that an alien may have attempted to receive a firearm in violation of section 922(g)(5)(A) of title 18, United States Code, and include all relevant information contained in the system..  